MEMORANDUM OPINION
No. 04-03-00941-CV
Wilson M. SHEPARD and Daniel L. Shepard,
Appellants
v.
PRESCRIPTION DISPENSING LABORATORIES, INC.,
Appellee
From the 166th Judicial District Court, Bexar County, Texas
Trial Court No. 2002-CI-05928
Honorable Rebecca Simmons, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	July 28, 2004
DISMISSED FOR WANT OF PROSECUTION
	The trial court clerk filed a notification of late record stating that the clerk's record had not
been filed because appellants' attorney told the clerk that the appellants may be unable to pay the fee
for preparing the record.  On June 24, 2004, we ordered appellants to provide written proof to this
court that either (1) the clerk's fee had been paid or arrangements had been made to pay the clerk's
fee; or (2) appellants are entitled to appeal without paying the clerk's fee.  We informed appellants
that if they failed to respond within the time provided, the appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b).  Appellants failed to respond to our order.  Accordingly,
this appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b). 
							PER CURIAM